Case 3:20-bk-30003-MFW    Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                          Main Document    Page 1 of 20


             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION
                 DIVISION OF ST. THOMAS AND ST. JOHN

In re:                                )    Involuntary Chapter 7
                                      )
Elizabeth Service,                    )    Case No. 3:20-bk-30003 (MFW)
                                      )
Putative Debtor.                      )    Rel. Docs. 18, 20, 24, 25 & 26

                             MEMORANDUM OPINION1

      Before the Court is the Motion for Attorneys’ Fees and Costs

Pursuant to 11 U.S.C. §303(i)(1) filed by Elizabeth Service (the

“Movant”) and the Opposition thereto filed by Ackley Caribbean

Enterprises, Inc. (“ACE”) and FTM, LLC (the “Petitioning

Creditors”).    For the reasons stated below, the Court finds that

the Movant is entitled pursuant to 11 U.S.C. § 303(i)(1) to a

partial award of attorneys’ fees and costs incurred in

prosecuting her motion to dismiss the involuntary petition.



I.    BACKGROUND

      In October 2016, the Movant entered into an Asset Purchase

Agreement (the “APA”) with ACE to purchase two restaurants in St.

Thomas, U.S.V.I.         The Movant paid $10,000.00 as a non-refundable

deposit and financed the balance, $290,000.00 (“Loan”), through

financing from ACE.       The obligation was secured by the

restaurants’ assets and by real estate owned by the Movant in


      1
          This Memorandum Opinion constitutes the findings of
fact and conclusions of law of the Court pursuant to Rule 7052 of
the Federal Rules of Bankruptcy Procedure, which is made
applicable to contested matters by Rule 9014.
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 2 of 20


Georgia.    The Movant also agreed to pay the monthly rent on the

premises owed by ACE to FTM, which she paid directly to FTM.

      With the onset of the pandemic in spring of 2020, the Movant

was unable to make the payments due on the rent or the APA.                She

spoke with FTM who agreed to accept half the rent due, deferring

the rest.    The Movant tried to negotiate an accommodation from

ACE but they could not agree on terms.

      On September 21, 2020, the Petitioning Creditors filed an

involuntary petition against the Movant.          The Movant filed a

motion to dismiss the involuntary petition asserting that (1)

only two creditors signed the involuntary petition while she has

more than 12 creditors, (2) there is a bona fide dispute about

those two creditors’ claims, and (3) the petition was filed in

bad faith.    The Petitioning Creditors filed a response and a

hearing was held on November 10, 2020.          At the conclusion of the

hearing, the Court granted the motion to dismiss, finding that

FTM was not a creditor (having no contract with the Movant) and

that ACE was not an eligible creditor because its claim was

disputed (in amount and status as unsecured).           The Court made no

ruling on the bad faith allegation and its order was without

prejudice to a refiling or to a motion for attorneys’ fees under

section 303(i)(1).

      On March 3, 2021, the Movant filed a motion seeking almost

$40,000 in fees and expenses.        The Petitioning Creditors filed a


                                      2
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 3 of 20


response and a hearing was held on the Motion on March 18, 2021,

after which the Court held the matter under advisement.



II.   JURISDICTION

      At the hearing, the Petitioning Creditors argued initially

that the Court does not have jurisdiction to hear the motion

because the case is closed and no motion was filed seeking leave

to reopen the case.      See, e.g., In re Cap. Fin., Inc., No. RS

02–19544–MG, 2007 WL 7535047, at *2 (B.A.P. 9th Cir. Nov. 14,

2017).

      The Court finds that the Capital Finance case unpersuasive

because the court merely noted that the bankruptcy court had

required that the case be reopened without deciding whether it

was necessary.    Id.    The Court concludes, instead, that it has

jurisdiction because the issue of attorneys’ fees under section

303(i)(1) does not even arise until the case is dismissed.             See,

e.g., In re Cooper School of Art, Inc., 709 F.2d 1104, 1106 (6th

Cir. 1983) (holding that “[w]hen a bankruptcy court dismisses a

petition for involuntary proceedings . . . it does not lose

jurisdiction for the purpose of awarding costs and attorney

fees”); In re Ross, 135 B.R. 230, 234 (Bankr. E.D. Pa. 1991)

(“Given the language of the statute, a bankruptcy court must

first order the dismissal of an involuntary petition prior to

reaching any issues under section 303(i). . . . [and therefore] I


                                      3
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 4 of 20


have the jurisdiction to consider an award under section 303(i)

after dismissal.”).

      Further, at the hearing on the motion to dismiss, the Court

held that its ruling was without prejudice to the Movant’s right

to request fees.    Therefore, the Court concludes that it has

jurisdiction to consider the Motion for Attorneys’ Fees.



III. DISCUSSION

      The Petitioning Creditors raise several other reasons why

the Motion should be denied.

      A.   Timeliness of Motion

      The Petitioning Creditors initially argue that the motion is

untimely because it was filed more than 3 months after dismissal

of the involuntary case.       They contend that any such motion must

be filed within 14 days pursuant to Rule 54(d)(2)(B).            See Fed.

R. Bankr. P. 9014(c) (incorporating Rule 7054 which includes Rule

54(d)(2)(B)).

      The Court rejects this argument.        Rule 54 is not applicable

to the award of attorneys’ fees and costs under section

303(i)(1).    See, e.g., Cap. Fin.,, 2007 WL 7535047, at *5-6

(concluding that “Fed. R. Civ. P. 54(d) . . . do[es] not apply. .

. . [because] § 303(i) is substantive law providing an

independent claim to an alleged debtor whenever an involuntary

petition is dismissed without the alleged debtor having waived


                                      4
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 5 of 20


that claim” rather than a general claim as a prevailing party

under Rule 54); Nat’l Med. Imaging, LLC v. U.S. Bank (In re Nat’l

Med. Imaging, LLC), 570 B.R. 147, 157 (Bankr. E.D. Pa. 2017)

(holding that “section 303(i) claims are not subject to a statute

of limitations (whether contained in the Bankruptcy Code or

borrowed from state law), but must [only] be brought within a

reasonable amount of time that does not prejudice Defendants”).

The Court concludes that the Petitioning Creditors did not

contend, or prove, that they were prejudiced by any delay in the

filing of the Motion.

      B.   Standard of Review

      Section 303(i)(1) provides:

      (i) If the court dismisses a petition under this
      section other than on consent of all petitioners and
      the debtor, and if the debtor does not waive the right
      to judgment under this subsection, the court may grant
      judgment—
           (1) against the petitioners and in favor of
           the debtor for -
                (A) costs; or
                (B) a reasonable attorney’s fee.

11 U.S.C. § 303(i)(1).       Thus, to award fees under that section

requires three elements: (1) the court dismissed the involuntary

petition, (2) the dismissal was not on consent of the petitioning

creditors, and (3) the putative debtor did not waive its right to

attorneys’ fees and costs.       See, e.g., In re Lee, 252 B.R. 565,

565 (Bankr. M.D. Fla. 2000).        There is no dispute that these

three elements have been met in this case.


                                      5
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 6 of 20


      That does not mean, however, that fees must be awarded.              The

Petitioning Creditors appropriately note that it is within the

Court’s discretion whether to award fees or not, and if so, in

what amount.    See, e.g., Higgins v. Vortex Fishing Sys., Inc.,

379 F.3d 701, 706 (9th Cir. 2004); Nat’l Med. Imaging, 570 B.R.

at 161; In re Express Car & Truck Rental, Inc., 440 B.R. 422, 431

(Bankr. E.D. Pa. 2010).       The Movant agrees that the award of fees

is subject to the Court’s discretion.

      Courts apply a totality of the circumstances test in

determining whether to award attorneys’ fees and costs under

section 303(i)(1).       That test requires that courts consider,

inter alia, (1) the merits of the involuntary petition, (2) any

improper conduct on the part of the alleged debtor, (3) the

reasonableness of the actions of the petitioning creditors, and

(4) the motivation and objectives behind filing of the

involuntary petition.       See, e.g., In re Taub, 438 B.R. 761, 775

(Bankr. E.D.N.Y. 2010) (citing 2 Collier on Bankruptcy ¶ 303.11

(Alan N. Resnick & Henry J. Sommer eds. 16th ed.)).

      The Movant argues, however, that there is a presumption that

fees and costs should be awarded.         See, e.g., In re Mountain

Dairies, 372 B.R. 623, 637 (Bankr. S.D.N.Y. 2007).

      The Court agrees that it has discretion to award fees under

the totality of the circumstances test and that there is a

presumption that some award of fees is appropriate.            See, e.g.,


                                      6
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 7 of 20


Higgins, 379 F.3d at 707; Express Car, 440 B.R. at 431 (noting

that a majority of courts have held that there is a presumption

in favor of awarding fees on dismissal of an involuntary

petition).    As the Ninth Circuit noted in Higgins:

      Although we adopt the totality of the circumstances
      test as the appropriate standard under § 303(i)(1), we
      do not abandon the premise that any petitioning
      creditor in an involuntary case . . . should expect to
      pay the debtor’s attorney’s fees and costs if the
      petition is dismissed. Thus, when an involuntary
      petition is dismissed on some ground other than consent
      of the parties and the debtor has not waived the right
      to recovery, an involuntary debtor’s motion for
      attorney’s fees and costs under § 303(i)(1) raises a
      rebuttable presumption that reasonable fees and costs
      are authorized. . . . . This presumption helps
      reinforce the idea that the filing of an involuntary
      petition should not be lightly undertaken, and will
      serve to discourage inappropriate and frivolous
      filings. Filing an involuntary petition should be a
      measure of last resort because even if the petition is
      filed in good-faith, it can chill the alleged debtor’s
      credit and sources of supply, and scare away his
      customers.

Higgins, 379 F.3d at 707 (quotations and citations omitted).

      It is important to note, however, that any reduction of fees

and costs under this standard is not a determination of whether

those fees and costs are due to counsel from their client, the

Movant, but only whether it is reasonable to enter an award

against the Petitioning Creditors for them.

      C.   Totality of the Circumstances

           1.    Merits of the involuntary petition

      The involuntary petition was filed by only two purported

creditors, ACE and FTM.       The Petitioning Creditors argue that FTM

                                      7
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 8 of 20


was a creditor because the Movant had made a deal with FTM to pay

it only half of the rent owed by ACE.          She then used that as an

argument that she did not have to pay ACE the full rent.

      However, at the dismissal hearing, the Court concluded that

FTM was not a creditor of the Movant at all, notwithstanding its

agreement to accept partial payment from the Movant in

satisfaction of ACE’s rental obligation.          Further, the Court

found that there was a dispute as to whether ACE was an unsecured

creditor or whether it was secured by property the Movant owned

in Georgia.     It was on the basis of those findings that the Court

dismissed the involuntary petition.2         As a result, the Court

cannot conclude that the involuntary petition was meritorious.

           2.     Improper conduct of putative debtor

      The Petitioning Creditors argue that the actions of the

Movant justify denial of any attorneys’ fees.           First, the

Petitioning Creditors contend that at the dismissal hearing the

Movant asserted that she had given funds to her counsel to cover

the amounts due to ACE, but that those funds were never deposited

by counsel but were returned to the Movant instead.            This, they

assert was a fraud on the Court.          In addition, the Petitioning


      2
          The Movant also presented evidence that she had more
than twelve creditors, which the Petitioning Creditors disputed
arguing it was not clear if they were her creditors or her
company’s creditors. The Court found it unnecessary to decide
that issue, however, because of its ruling that neither of the
Petitioning Creditors was eligible to file the involuntary
petition.

                                      8
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document    Page 9 of 20


Creditors assert that the Movant had a history of not paying her

debts, including IRS trust fund taxes.

      The Court disagrees with these.        In granting the Motion to

Dismiss, the Court did not make any findings or rely in any way

on the representation of the Movant that she had deposited funds

with her counsel to pay ACE.        Nor did the Court conclude that the

Movant was current on her obligations to creditors.            Rather, as

noted above, the Court dismissed the case simply because it found

that the Petitioning Creditors were not eligible to file the

involuntary petition.       Therefore, the Court is not persuaded that

these failures of the Movant, even if proven, warrant denial of

attorneys’ fees and costs under section 303(i)(1).

           3.    Reasonableness of actions of petitioning creditors
                 and objectives of filing of involuntary petition

      The Petitioning Creditors argue that the Court should deny

the request for an award of attorneys’ fees and costs because the

Court did not find that the involuntary petition was filed in bad

faith when it granted the motion to dismiss the case.

      The Court agrees that it did not find that the involuntary

petition was filed in good faith.         That fact alone, however, is

not dispositive in considering an award of fees and costs under

section 303(i)(1).       Instead, bad faith is required only for an

award of compensatory or punitive damages under section

303(i)(2).    See, e.g., In re Bayshore Wire Prods. Corp., 209 F.3d

100, 105 (2d Cir. 2000) (holding that bad faith of the

                                      9
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 10 of 20


petitioning creditors “is not a prerequisite to an award of costs

and attorney’s fees under § 303(i)(1).”).          However, bad faith is

relevant to a consideration of the motives of the Petitioning

Creditors in filing the involuntary petition and the actions they

took in connection therewith.

      The Petitioning Creditors assert that their actions in

filing the involuntary petition were taken in the utmost good

faith in an effort to collect legitimate debts owed to them by

the Movant.    The Movant argues, however, that the Petitioning

Creditors’ actions were improper.          At the Dismissal hearing, the

Movant testified that prior to filing the involuntary petition,

she had tried to pay ACE the amounts she owed, but it refused to

accept payment.    She then tried to negotiate for a reduction in

rent which was agreed to by FTM, ACE’s landlord.            She further

testified that she tried to negotiate with Ackley for payment

terms but he insisted on her agreeing to return one of the

restaurants while still being liable to repay more than ACE was

owed for both.    When she refused, she said he physically

threatened her.    She said that she was trying to refinance the

obligation with a third party when the Petitioning Creditors

filed the involuntary petition.         She argues their motive was to

force her to agree to the unfair deal she had already rejected.

      The Petitioning Creditors presented evidence refuting the

Movant’s testimony that ACE had refused to accept payments,


                                      10
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 11 of 20


offering the affidavit of its bookkeeper who stated that the

Movant stopped making payments on the loan in March and paid only

half of the rent due.       The bookkeeper stated that she never

refused any payments from the Movant.

      Because the Court found that the Petitioning Creditors were

ineligible to file the involuntary petition, it did not need to

rule on this conflicting testimony.         However, even if the

Petitioning Creditors did file the involuntary petition in an

effort to collect the obligations owed them, the Court finds that

the filing was not appropriate.         They had no legal basis to file

it, and it caused real harm to the Movant (requiring that she pay

an attorney to have it dismissed and perhaps adversely affecting

her pending efforts to refinance her obligations).            Therefore,

the Court concludes that the Petitioning Creditors’ actions in

filing the involuntary petition, when they were not eligible to

do so, should result in an award of some attorneys’ fees to the

Movant.

      D.   Reasonableness of fees

      Fees requested by the Movant include fees and expenses of

(i) local counsel, Douglas B. Chanco, totaling $2,812.50,3 (ii)




      3
          Originally, Chanco requested $2,100 for services
detailed in the request, plus estimated fees of $550. (D.I. 18-
5.) A supplemental declaration provided detail for $712.50 in
lieu of the estimated time. (D.I. 25.)

                                      11
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 12 of 20


transactional counsel, Leigh Goldman, totaling $1,230,4 and (iii)

pro hac vice counsel, Small Herrin, LLP, totaling $35,144.385 for

a total of $39,186.88.

      The Movant bears the burden of establishing that the fees

requested under section 303(i)(1) are reasonable.            See, e.g., In

re Scrap Metal Buyers of Tampa, Inc., 233 B.R. 162, 166 (Bankr.

M.D. Fla. 1999), aff’d 253 B.R. 103 (M.D. Fla. 2000).             The

Petitioning Creditors raise several specific objections to the

fees.

           1.     Work performed before admission

      The Petitioning Creditors contend that any work done before

counsel was admitted to practice in the Virgin Islands must be

disallowed.     The Court agrees that this time should not be

included in any award of fees against the Petitioning Creditors.

See, e.g., Matter of Jindal for Pro Hac Vice Admission to Virgin

Islands Bar, 69 V.I. 942, 948-49 (V.I. 2018) (holding that an

attorney engages in the unauthorized practice of law when he/she

commences work on a case before being admitted pro hac vice);


      4
          Goldman provided detail for only $630 of those fees and
expenses. (D.I. 18-6.) No supplemental declaration providing
detail for the estimated fees of $600 was filed.
      5
          Originally, Small Herrin requested $20,729.38 plus
estimated fees of $6,345. (D.I. 18-4.) A supplemental
declaration provided detail for $14,415 instead of the estimate.
(D.I. 24.) She asserts that the actual services performed
exceeded the estimate because she had not anticipated the
extensive response filed by the Petitioning Creditors. (D.I.
24.)

                                      12
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 13 of 20


Matter of Est. of Benjamin, No. ST-95-PB-53, 2019 WL 11788004, at

*5 (V.I. Super. Ct. Feb. 8, 2019) (holding that a pro hac vice

attorney cannot be compensated for legal services performed prior

to being admitted).

      In this case, attorney Small of Small Herrin was never

admitted to practice in the Virgin Islands and did not seek

admission pro hac vice.       (D.I. 18-4 & 24 at ¶ 10.)       Therefore,

the fees for his services ($150) will not be included in any

award against the Petitioning Creditors.          Id.

      Attorney Humnicky of Small Herrin was admitted to practice

pro hac vice on October 28, 2021.          In her Supplemental

Declaration, Attorney Humnicky asserts that the filing of her

application and documentation needed from the state courts was

delayed by the pandemic.       However, until the retention

application was filed, she was not authorized to practice law in

the Virgin Islands and, therefore, the Court believes that fees

incurred prior to that time should not be assessed against the

Petitioning Creditors.       Attorney Humnicky charged $7,590 for

services performed before filing her pro hac vice motion.             (D.I.

18-4.)   These fees may not be awarded against the Petitioning

Creditors.

      The Petitioning Creditors also argue that fees and costs for

preparing the request for admission pro hac vice totaling

$1,211.38 must also be disallowed.          The Court agrees.     The fees


                                      13
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 14 of 20


and costs incurred in seeking admission did not relate to the

defense of the involuntary petition.          Rather, the choice of

counsel was Movant’s and thus, the efforts of Movant’s counsel to

be admitted pro hac vice benefitted her and her client but were

not caused by the Petitioning Creditors’ actions.            See, e.g., In

re N.S. Garrott & Sons, 54 B.R. 221, 223 (Bankr. E.D. Ark. 1985)

(disallowing fees for preparing retention applications).             Because

the fees incurred for those activities occurred before the pro

hac vice motion was filed, they have already been reduced.             The

costs associated with that motion ($296.38) will also not be

included in any award against the Petitioning Creditors.

      Thus, the Court will reduce the fee award against the

Petitioning Creditor by $8,036.38.

           2.    Local hourly rate

      The Petitioning Creditors assert that the rates awarded to

Movant’s counsel should not exceed the hourly rates available in

the Virgin Islands.       See, e.g., Lakeview Loan Serv., LLC v.

Martinez, No. CV 2016-0073, 2020 WL 4572340, at *6 (D.V.I. Aug.

7, 2020) (finding reasonable hourly rates for attorneys in the

Virgin Islands to be $125-300); McLaughlin v. Indep. Ins.

Advisors, Inc., No. ST-98-CV-338, 2012 WL 13220117, at *5 (V.I.

Super. Ct. Sept. 7, 2012) (allowing paralegal compensation at $80

per hour).

      The Court rejects this argument.         Under the Bankruptcy Code,


                                      14
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 15 of 20


attorneys are not generally bound to accept local rates, but are

entitled to their standard non-bankruptcy rates.            See, e.g.,

Zolfo, Cooper & Co. v. Oster-Sunbeam Co., Inc., 50 F.3d 253, 260

(3d Cir. 1995) (concluding that a bankruptcy firm should not be

restricted to the hourly rate typical in the locale of the case);

In re Robertson Cos., 123 B.R. 616, 619 (Bankr. D.N.D. 1990)

(holding that a rule restricting bankruptcy attorney’s hourly

rate to that prevailing in the locale where the case is pending

“is unduly parochial particularly in this age of national and

regional law firms working on larger more complex bankruptcy

cases of more than local import.”).         This is particularly true in

this instance because there are few bankruptcy practitioners in

the Virgin Islands and, therefore, conflicts of interest may

preclude a party from obtaining local counsel who are experienced

in bankruptcy matters.

           3.    Vagueness

      The Petitioning Creditors also contend that the fees should

be reduced because many of the entries are vague, without

sufficient detail to show what work was done and why that work

was necessary.    See, e.g., In re Mackie, 623 B.R. 285, 287

(Bankr. D.S.C. 2020); In re HL Builders, LLC, No. 19-32825, 2020

WL 6390103, at *7 (Bankr. S.D. Tex. Oct. 30, 2020).

      In particular, the Petitioning Creditors object to the

estimate of $7,495 for services that have not yet been performed


                                      15
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 16 of 20


or for which bills have not been submitted.           Subsequent to the

hearing, Movant’s local and pro hac vice counsel submitted

detailed bills for the estimated services.           (D.I. 24 & 25.    See

also n. 3-5, supra.)       The Court finds the supplemental detail

provided to be sufficient and, consequently, will not reduce the

fees requested as being vague.         However, transactional counsel

did not provide any detail for the estimated fees requested of

$600, and, therefore, those fees must not be included in the

award.

       The Petitioning Creditors also find objectionable the

request for fees where the entries have been redacted.             The Court

agrees.    Because the entries are redacted, the Court is unable to

ascertain whether the services rendered were necessary to defend

the involuntary petition.        See, e.g., Glassman v. Heimbach,

Spitko & Heckman (In re Spitko), Adv. No. 05-0258, 2007 WL

1720242, at *18 (Bankr. E.D. Pa. June 11, 2007).            Therefore, the

Court will reduce the award of fees against the Petitioning

Creditors by the $2,2056 requested for those services.            (D.I.

24.)

       With respect to the other entries, however, the Court will

not make any reduction due to vagueness, because it finds that

the entries are sufficiently detailed to allow an analysis of


       6
          An additional $1,925 in fees for redacted entries is
already included in the reduction for services rendered before
the pro hac vice motion was filed. (D.I. 24.)

                                      16
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 17 of 20


what the services were and whether they were reasonable.

Therefore, the Court will reduce the total award by $2,805

because of vagueness.

           4.    Excessive amounts charged

      The Petitioning Creditors object to $3,920 in fees that they

contend are excessive.       Principally, they object to the time

spent by Attorney Humnicky (11.2 hours) in preparing for the

hearing on the motion to dismiss that lasted less than an hour.

      The Court disagrees with this assertion.          The issues

relevant to the Motion to Dismiss were many and, although the

Court rendered a ruling on the narrow issue of whether the

Petitioning Creditors were eligible to file the petition, if the

Movant had not been successful on that issue, she would have had

to pursue her other arguments.         Therefore, preparation for that

contingency was appropriate and necessitated by the Petitioning

Creditors’ actions.       Those fees will be included in the award

against them.    The Petitioning Creditors also contend that

Attorney Humnicky spent an excessive amount of time spent seeking

consensus on a proposed order dismissing the case after they had

suggested that each side submit their own version, which is what

ultimately happened.       The Court disagrees.      It is always

preferable to the Court that counsel confer and submit an agreed

order rather than submitting their own versions.            Therefore, the

Court will award fees to the Movant’s counsel for trying to get


                                      17
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 18 of 20


agreement on the order submitted.7

      The Petitioning Creditors also object to $880 in fees

charged for emails and calls between local counsel and pro hac

vice counsel.    See, e.g., Tyler v. Am. Airlines, Inc., No. CV 76-

369, 1979 WL 498670, at *1 (D.V.I. June 21, 1979).            The Court

disagrees; intra-attorney calls and emails are compensable so

long as they adequately describe the tasks performed, which the

Court finds they do here.        See, e.g., In re Prime Foods of St.

Croix, Inc., 80 B.R. 758, 763 (D.V.I. 1987) (allowing

compensation for intra-office conferences).            Therefore, the

Court will not reduce the fees requested for communications

between counsel.

      Finally, the Petitioning Creditors seek disallowance of fees

for the time spent by Attorney Humnicky in preparing a motion for

leave to file a reply to their response to the Motion, which was

denied.   See, e.g., In re Forever Green Athletic Fields, Inc.,

Bankr. No. 12-13888-MDC, 2017 WL 1753104, at * 12 (Bankr. E.D.

Pa. May 3, 2017) (disallowing fees under section 303(i) for

advancement of unsuccessful arguments).          The Court agrees that

the time spent should not be included in the award.            Attorney

Humnicky sought permission to file the Reply by midnight of the

day before the hearing to consider the Motion.           That was clearly


      7
          The Court also notes that it accepted the form of order
submitted by the Movants’ counsel, rather than the one preferred
by the Petitioning Creditors. (D.I. 16 & 17.)

                                      18
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 19 of 20


too late and the Court denied the request.           Thus, the Court will

disallow $875 for the 2.5 hours spent drafting the motion to file

a reply.

           5.    Administrative Tasks

      The Petitioning Creditors also object to fees of $700

charged by Attorney Humnicky for tasks they contend are purely

ministerial tasks (scheduling calls and meetings, drafting

exhibit cover pages, updating her calendar, coordinating staff,

dealing with a power outage and filing pleadings).            See, e.g., In

re Pierce, 165 B.R. 252, 256 (Bankr. N.D. Ind. 1994).             Attorney

Humnicky responds that it was quicker and easier for her to

perform those tasks than to take the time to instruct a paralegal

on what to do.    The Court disagrees.        That amount will not be

included in the fee award against the Petitioning Creditors.

           6.    Non-bankruptcy case Related Tasks

      The Petitioning Creditors finally argue that fees totaling

$805 for the work done by Attorney Humnicky in helping the Movant

deal with her efforts to obtain a loan or deal with credit

reporting agencies should not be allowed.

      The Court agrees with the Petitioning Creditors that fees

for work unrelated to the involuntary petition should not be

allowed in any award against them.         While those services may have

benefitted the Movant (and therefore are due by her), they were

not caused by the actions of the Petitioning Creditors and


                                      19
Case 3:20-bk-30003-MFW   Doc 27 Filed 04/07/21 Entered 04/07/21 18:04:33   Desc
                         Main Document   Page 20 of 20


therefore should not be charged as costs against them under

section 303(i)(1).       Accordingly, the Court will disallow those

fees.



IV.   CONCLUSION

      For the foregoing reasons, after the above reductions of

$13,221.38, the Court will award fees against the Petitioning

Creditors in the amount of $25,965.50.

      An appropriate Order is attached.




Dated: April 7, 2021                       BY THE COURT:



                                           Mary F. Walrath
                                           United States Bankruptcy Judge




                                      20
